[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-12133         ELEVENTH CIRCUIT
                                        Non-Argument Calendar    NOVEMBER 29, 2011
                                      ________________________        JOHN LEY
                                                                       CLERK
                           D.C. Docket No. 2:10-cr-00112-MEF-TFM-1



UNITED STATES OF AMERICA,

lllllllllllllllllllllllllllllllllllllll                               lPlaintiff-Appellee,

                                             versus

SHIRENE Q. WALLACE,
a.k.a. Shirene Cummings,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Alabama
                                 ________________________

                                           (November 29, 2011)

Before MARCUS, MARTIN and FAY, Circuit Judges.

PER CURIAM:

         Shirene Wallace appeals her convictions for conspiracy to commit bank
fraud, in violation of 18 U.S.C. § 1349, and bank fraud, in violation of 18 U.S.C.

§ 1344. On appeal, Wallace argues that she should be allowed to withdraw her

guilty plea because her trial counsel was ineffective. For the reasons set forth

below, we affirm Wallace’s convictions.

                                          I.

      Wallace pleaded guilty pursuant to a written plea agreement. At her change

of plea hearing, she was placed under oath, and she testified that she had discussed

her plea agreement with her attorney before signing it, was satisfied with her

attorney’s representation and advice, and understood the terms of the plea

agreement. At sentencing, the district court accepted Wallace’s guilty plea and

written plea agreement. Wallace stated that she and her attorney had reviewed the

presentence investigation report (“PSI”), and while making objections to the PSI,

her attorney noted that he did not have the most recent copy of the PSI with him.

Wallace’s attorney had objected to an enhancement based on the number of

victims. However, he withdrew the objection because, based on information the

government had provided prior to sentencing, the enhancement was proper.

                                         II.

      We review a claim of ineffective assistance de novo. United States v.

Bender, 290 F.3d 1279, 1284 (11th Cir. 2002). We generally will not “consider

                                          2
claims of ineffective assistance of counsel raised on direct appeal where the

district court did not entertain the claim nor develop a factual record.” Id.

      Because the district court did not consider whether Wallace’s trial attorney’s

assistance was ineffective, there is no factual record for us to review. See id.

Moreover, the plea colloquy and sentencing transcripts do not provide a sufficient

record on which we could find ineffective assistance. Wallace testified during the

plea colloquy that she had reviewed the plea agreement with her attorney before

signing it and that she was satisfied with his representation and advice. Although

her attorney stated at sentencing that he did not have the most recent version of the

PSI with him, he did not state that he had not received the most recent version or

that he had not reviewed the most recent version with Wallace. Additionally, he

withdrew his sentencing objection based on information the government had

provided before sentencing. We cannot presently determine whether this decision

was warranted because there is no record establishing what the information was.

Accordingly, we decline to consider Wallace’s ineffective assistance claims until

the district court has had the opportunity to develop a factual record.

      For the foregoing reasons, we affirm Wallace’s convictions.

      AFFIRMED.




                                          3